EXHIBIT 10.29

FORM OF

EXECUTIVE DEFERRED COMPENSATION AGREEMENT

PHANTOM STOCK ACCOUNT

THIS AGREEMENT, entered into this          day of                      ,
          , by and between                                        (hereinafter
referred to as the “Executive”) and U.S. Cellular Corporation (hereinafter
referred to as the “Company”), a Delaware corporation, located at 8410 West Bryn
Mawr Avenue, Suite 700, Chicago, IL 60631-3486.

W I T N E S S E T H:

WHEREAS, the Executive is now and will in the future be rendering valuable
services to the Company, and the Company desires to ensure the continued
loyalty, service and counsel of the Executive; and

WHEREAS, the Executive desires to defer a portion of his or her annual bonus for
calendar year                     (the “Bonus Year”) until retirement,
resignation, disability or death, or to a specific date greater than three years
from the end of the Bonus Year.

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto covenant and agree as follows:

1.             Deferred Compensation Agreement.  The Company agrees to establish
and maintain a book reserve (the “Deferred Compensation Account”) for the
purpose of measuring the amount of deferred compensation payable to the
Executive under this Agreement.  Credits shall be made to the Deferred
Compensation Account as follows:

(a)           Annual Bonus Deferral.  On each issuance of a check in full or
partial payment of the Executive’s annual bonus for the Bonus Year, there shall
be deducted an amount equivalent to              percent of the gross bonus
payment which will be credited as of the date on which the check is issued to
the Deferred Compensation Account.  Amounts credited to the Deferred
Compensation Account pursuant to this paragraph 1(a) (as adjusted for deemed
investment returns hereunder) shall be 100% vested at all times.

(b)           Company Match. As of each date on which amounts are credited to
the Deferred Compensation Account pursuant to paragraph 1(a), there shall also
be credited to the Deferred Compensation Account a Company Match amount equal to
the sum of (i) 25% of the amount credited to the Deferred Compensation Account
as of such date pursuant to paragraph 1(a) which is not in excess of one-half of
the Executive’s total gross bonus for the Bonus Year and (ii) 33 1/3% of the
amount credited to the Deferred Compensation Account as of such date pursuant to
paragraph 1(a) which is in excess of one-half of the Executive’s total gross
bonus for the Bonus Year.  One-third of the amount credited to the Executive’s
Deferred Compensation Account pursuant to this paragraph 1(b) (as adjusted for
deemed investment returns hereunder) shall become vested on each of the first
three anniversaries of the end of the Bonus Year, provided that the Executive is
an employee of the Company (or a parent or subsidiary of the Company) on such
date and the amount


--------------------------------------------------------------------------------


credited to the Deferred Compensation Account pursuant to paragraph 1(a) has not
been withdrawn or distributed before such date.

(c)           Deemed Investment of Deferred Compensation Account.  An amount
credited to the Deferred Compensation Account pursuant to paragraph 1(a) or 1(b)
shall be deemed to be invested in whole and fractional shares of common stock of
the Company at the closing sale price on the principal national stock exchange
on which such stock is traded on the date as of which the amount is credited to
the Deferred Compensation Account or, if there is no reported sale for such
date, on the next preceding date for which a sale was reported (the “Fair Market
Value”).

(d)           The bonus deferral percentage selected in paragraph 1(a) shall be
in effect for the entire bonus for the Bonus Year.

2.             Payment of Deferred Compensation.

(a)           On the earlier of the date specified by the Executive in paragraph
2(h) or the date the Executive terminates his/her employment for whatever
reason, the Company shall compute the “Distributable Balance” in the Deferred
Compensation Account on such date.  This Distributable Balance shall include (i)
all bonus deferrals made through the current month and (ii) if the Executive’s
employment has terminated for retirement, disability or death, all Company Match
amounts credited to the Deferred Compensation Account, or, if the Executive’s
employment has not terminated or has terminated for any other reason, the vested
Company Match amounts credited to the Deferred Compensation Account.  In the
event that the Executive becomes disabled, his/her employment shall for these
purposes be deemed to terminate on the first day of the month in which he/she
begins to receive long term disability payments provided by the Company’s
insurance carrier (thus, the Distributable Balance shall be computed as of the
preceding month).  Payment of deferred compensation under these events will be
in accordance with the Executive’s payment method and distribution date
elections in paragraphs 2(f) and 2(h).  For purposes of this paragraph 2(a),
“disability” shall mean a total physical disability which, in the Company’s
judgment, prevents the Executive from performing substantially his/her
employment duties and responsibilities for a continuous period of at least six
months, and “retirement” shall mean retirement as defined in the Wireless
Pension Plan.

(b)           The Executive must elect in paragraph 2(f) the payment method for
receiving the Distributable Balance.  Any amendment changing the method of
payment must be made in a calendar year prior to the calendar year in which the
selected distribution date occurs and at least six months prior to the selected
distribution date to be considered effective.

(c)           In the event the Executive chooses the installment option, the
Executive must inform the Company of the number of installments he or she wishes
to receive.  The installments will be paid quarterly (not to exceed forty (40)
quarters) commencing with the fifteenth day of the quarter following the quarter
in which the distribution date specified in paragraph 2(h) occurs.  Installments
will then be paid on the fifteenth day of each succeeding calendar quarter until
the entire Distributable Balance has been paid.  The amount of each installment
will be based on the undistributed remainder of the Distributable Balance as of
the end of the quarter next preceding the payment date.  If the Executive
chooses the lump sum option, the entire Distributable Balance must be paid
within forty-five (45) days after the date specified in paragraph 2(h).


--------------------------------------------------------------------------------


(d)           All payments of deferred compensation hereunder will be made in
whole shares of common stock of the Company and cash equal to the Fair Market
Value of any fractional share.

(e)           If the Executive dies before the entire Distributable Balance has
been paid, the Company shall pay an amount equal to the then undistributed
remainder of the Distributable Balance in a lump sum within forty-five (45) days
following the Executive’s death to the Executive’s Designated Beneficiary (as
hereinafter defined).  However, if the Executive is married at the time of
death, the Executive may designate in paragraph 2(f) (at the time of entering
into this Agreement or upon a subsequent marriage) that the payments specified
in paragraph 2(c) shall continue to the spouse.  If such spouse dies before all
payments are made, the procedures in paragraph 3(a) and paragraph 3(b) shall
apply.

(f)            Payment of Distributable Balance (choose one option):

i)                                        Lump sum distribution; or

ii)                                       Installment method:  The amount of
each installment shall be equal to one-             (cannot be less than
one-fortieth) of the Distributable Balance as of the end of the preceding
calendar quarter.

Installment payments:

            shall                                                        shall
not

continue to be paid to the Executive’s spouse after the death of the Executive.

(g)           The Executive must elect in paragraph 2(h) the distribution date
for receiving or beginning to receive the Distributable Balance.  This date is
to be either retirement, or a specific date greater than three years from the
end of the Bonus Year.  Any amendment changing the distribution date must be
made in a calendar year prior to the calendar year in which the selected
distribution date occurs and at least six months prior to the selected
distribution date to be considered effective.

(h)           Election of Distribution Date (choose one option):

i)                                        Retirement; or

ii)                                       Specific Date:

(must be greater than three years from the end of the Bonus Year).


--------------------------------------------------------------------------------


(i)            In the event of an unforeseeable emergency, the Executive may
make withdrawals from the vested amounts in the Deferred Compensation Account in
an amount equal to that which is reasonably necessary to satisfy the emergency. 
An unforeseeable emergency means a severe financial hardship to the Executive
resulting from a sudden and unexpected illness or accident of the Executive or
of a dependent (as defined in Internal Revenue Code § 152(a)) of the Executive,
loss of the Executive’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Executive.  The circumstances that will constitute an emergency will
depend upon the facts of each case, but, in any case, payment may not be made to
the extent that such hardship is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise; (ii) by liquidation of the Executive’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship; or (iii) by cessation of deferrals under this
Agreement.  Examples of what are not considered to be unforeseeable emergencies
include the need to send the Executive’s child to college or the desire to
purchase a home.

In the event the Company approves the payment of a withdrawal due to an
unforeseeable emergency, such payment shall be made by the Company to the
Executive in a lump sum within forty-five (45) days after approval of such
request.

3.             Designation of Beneficiaries.

(a)           The Executive may designate a beneficiary to receive any amount
payable pursuant to paragraph 2(e) (the “Designated Beneficiary”) by executing
or filing with the Company during his/her lifetime, a Beneficiary Designation in
the form attached hereto.  The Executive may change or revoke any such
designation by executing and filing with the Company during his/her lifetime a
new Beneficiary Designation.  If the Executive is married and names someone
other than his/her spouse (e.g., child) as beneficiary, the spouse must consent
by signing the designated area of the Beneficiary Designation form in the
presence of a Notary Public.

(b)           If any Designated Beneficiary predeceases the Executive, or if any
corporation, partnership, trust or other entity which is a Designated
Beneficiary is terminated, dissolved, becomes insolvent, is adjudicated bankrupt
prior to the date of the Executive’s death, or if the Executive fails to
designate a beneficiary, then the following persons in the order set forth below
shall receive the entire amount specified in paragraph 2(e) above, which the
previous Designated Beneficiary would have been entitled to receive:

i)                                         Executive’s spouse, if living;
otherwise

ii)                                      Executive’s then living descendants,
per stirpes; and otherwise;

iii)                                   Executive’s estate

4.             Miscellaneous

(a)           The right of the Executive or any other person to any payment of
benefits under this Agreement may not be assigned, transferred, pledged or
encumbered.

(b)           If the Company finds that any person to whom any amount is payable
under this Agreement is unable to care for his/her affairs because of illness or
accident, or is under any legal disability which prevents such person from
caring for his or her affairs, any payment due (unless  a prior claim therefor
shall have been made by a duly appointed


--------------------------------------------------------------------------------


guardian, committee or other legal representative) may be made to the spouse, a
child, a parent, or a brother or sister of such person, or to any party deemed
by the Company to have incurred expenses for such person otherwise entitled to
payment, in such manner and proportions as the Company may determine.  Any such
payment shall be a complete discharge of the liability of the Company under this
Agreement for such payment.

(c)           This Agreement shall be construed in accordance with and governed
by the laws of the State of Illinois.

(d)           The Executive is considered to be a general unsecured creditor of
the Company with regard to the deferred compensation amounts to which this
Agreement pertains.

(e)           The deferred amounts under this Agreement are unfunded for tax and
ERISA purposes.

(f)            The Company must deduct from all payments made hereunder all
applicable federal or state taxes required to be withheld from such payments.

(g)           This Agreement contains the entire understanding of the Company
and the Executive with respect to the subject matter hereof.

(h)           In the event any provision of this Agreement is held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement must be construed and
enforced as if the illegal or invalid provision had not been included.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

U.S. CELLULAR CORPORATION

 

 

 

By:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 


--------------------------------------------------------------------------------